Title: To George Washington from Robert Lewis, 18 March 1789
From: Lewis, Robert
To: Washington, George



Dear Uncle:
Fredericksburg, March 18, 1789.

We received yours of the 15th instant, and are happy to here that all your family are well. I shall ever consider myself under a thousand obligations for the proffered post, and think the confinement you speak off rather a pleasure, and hope from my assiduous attention to merit that station. I wrote my aunt the proposals you had made, and, at the same time, my readiness to accompany her at a minute’s notice. My grandmother was very well disposed to lend the carriage, but on condition that it should be returned when of no further use to my aunt. All the family join in love to you, and believe me in the interim to be yours Very affectionately,

Robert Lewis

